DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because the phrase “the estimated reference point an input variable” is incomplete.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “wherein the two variables include the current value . . . and a time value” is indefinite because claim 4, the claim from which claim 5 depends, recites “the two variables including a current value. . . and . . . a current position of the brake piston.”  Furthermore, the specification discloses the current/time pair as being an alternative to the current/position pair (see ¶¶ 0017, 0018).  As such, it is unclear whether the current/time pair is in addition to or in place of the previously recited current/position pair. 
Regarding claim 9, the phrase “determining . . . an open-circuit current of the actuator based on (i) . . . a defined variable parameter and (ii) different determined operating conditions” is indefinite because the specification discloses that the open circuit current is determined by means of “a defined variable parameter, wherein in particular another variable parameter is taken into account on the basis of different determined operating conditions.” (See Specification, page 10, lines 12-22).  Thus, the specification discloses that the “defined variable parameter” is based on different determined operating conditions, but the claim language now recites these elements as alternatives to one another.  As such, it is not clear what is considered “different operating conditions” or how the open circuit current is determined based on “different operating conditions.”   
Regarding claim 9, the phrase “determining, before estimating the reference point, an open-circuit current . . . estimating the reference point based on the determined open-circuit current of the actuator” is indefinite because claim 1 previously recites “the reference point being estimated based on an extrapolation of a variable that describes the process of releasing the automated parking brake.”  As such, it is unclear whether the “estimating the reference point based on the determined open-circuit current” is the same as, distinct from, or a subset of the previously recited step of “the reference point being estimated based on an extrapolation of a variable that describes the process of releasing the automated parking brake.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 2009/0218179).
Regarding independent claim 1, Yokoyama discloses  a method for operating an automated parking brake for a motor vehicle (see Abstract, FIGS. 1-7) including at least one brake device (8) having a brake piston (16) the method comprising: adjusting, with an actuator (11, 12, 13, 14) the brake piston between an idle position that is free of braking torque and a braking position at which braking torque is applied to a brake disk (22) (see ¶ 0031); and determining, during a process of releasing the automated parking brake, a reference point at which the brake piston is located at a position between the idle position and the braking position that is essentially free of braking torque (see ¶ 0033), the reference point being estimated based on an extrapolation of a variable that describes the process of releasing the automated parking brake (see ¶ 0033, FIG. 3).  
Regarding claim 2, Yokoyama discloses that the determining the reference point further comprises: estimating the reference point based on a linear extrapolation of the variable that  describes the process of releasing the automated parking brake (see ¶ 0033, FIG. 3).  
Regarding claim 3, Yokoyama discloses that the variable that describes the process of releasing the automated parking brake represents a reduction in clamping force (see ¶ 0033, FIG. 3).  
Regarding claim 8, Yokoyama discloses assuming that the extrapolation of the variable that describes the process of releasing the automated parking brake has a defined reference value at the reference point at which the brake piston is located at the position between the idle position and the braking position that is essentially free of braking torque (see ¶ 0033, FIG. 3).  
Regarding claim 12, Yokoyama discloses using the estimated reference point as an input variable for a calculation method to determine a precise reference point (see ¶ 0033, “based on a plurality of detected values, such as an average detected value”).  
Regarding independent claim 13, Yokoyama discloses a device for operating an automated parking brake for a motor vehicle (see Abstract, FIGS. 1-7) including at least one brake device (8) having a brake piston (16), the device configured to: adjust, with an actuator (11, 12, 13, 14), the brake piston between an idle position that is free of braking torque and a braking position at which braking torque is applied to a brake disk (22) (see ¶ 0031); and determine, during a process of releasing the automated parking brake, a reference point at which the brake piston is located at a position between the idle position and the braking position that is essentially free of braking torque (see ¶ 0033), the reference point being estimated based on an extrapolation of a variable that describes the process of releasing the automated parking brake (see ¶ 0033).  
Regarding claim 14, Yokoyama discloses that the device is configured to execute a computer program to adjust the brake piston and to determine the reference point (see ¶¶ 0032-0034).  
Regarding claim 15, Yokoyama discloses that the computer program is stored on a machine-readable storage medium (see ¶¶ 0032, 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2009/0218179), as applied to claim 1, above, and further in view of Bohm et al. (US 6,536,562).
Regarding claim 4, Yokoyama does not disclose that the variable that describes the process of releasing the automated parking brake includes at least one value pair two variables, the two variables including a current value of the automated parking brake and a variable of the automated parking brake that  describes a current position of the brake piston.  
Bohm teaches a method for operating an automatic parking brake (see Abstract) comprising determining a reference point based on a variable that describes the process of releasing the automated parking brake (see col. 5, lines 25-28, 30-32, 43-55), wherein the variable includes at least one value pair two variables (see col. 5, lines 25-28), the two variables including a current value of the automated parking brake and a variable of the automated parking brake that  describes a current position of the brake piston (see col. 5, lines 25-28).  
It would have been obvious to substitute the current/position variable pair of Bohm for the force/position variable pair of Yokoyama as a simple substitution of one known variable that describes the movement of an automatic parking brake for another that would only yield predictable results (e.g. Bohm explicitly teaches that the current/position pair can be used to determine the initial contact position of the brake piston/pad with the brake disk, thereby indicating predictability of the use of the pair in the method of Yokoyama, which also determines an initial contact position).  
Regarding claim 11, Yokoyama discloses that the determining the reference point further comprising: forming a mean value of a plurality of linear extrapolations of two value pairs of the two variables that describe the process of releasing the automated parking brake (see ¶ 0033).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2009/0218179) in view of Bohm et al. (US 6,536,562), as applied to claim 4, above, and further in view of Kubota (US 6,464,308).
Regarding claim 5, Yokoyama does not disclose that the two variables include the current value of the automated parking brake and a time value of actuation of the actuator.  
Kubota teaches a method for operating an automatic parking brake (see Abstract) comprising determining a reference point based on a variable that describes the process of actuating the automated parking brake (see Abstract), the method comprising determining the reference point based on two variables that include the current value of the automated parking brake and a time value of actuation of the actuator (see col. 8, lines 14-34).  
It would have been obvious to substitute the current/time variable pair of Kubota for the force/position variable pair of Yokoyama as a simple substitution of one known variable that describes the movement of an automatic parking brake for another that would only yield predictable results (e.g. Kubota explicitly teaches that the current/time pair can be used to determine the initial contact position of the brake piston/pad with the brake disk, thereby indicating predictability of the use of the pair in the method of Yokoyama, which also determines an initial contact position).  Furthermore, it would have been obvious to substitute the current/time variable pair of Kubota for the force/position variable pair of Yokoyama to improve the accuracy of determining the initial contact position (see e.g. Kubota, col. 1, line 63 to col. 2, line 10).  
Regarding claim 6, Kubota teaches determining the at least one value pair of the two variables by one of (i) determining corresponding current values at defined time values and (ii) determining  corresponding time values at defined current values (see col. 8, lines 14-34).  
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2009/0218179) and Bohm et al. (US 6,536,562), as applied to claim 4, above, and further in view of Godlewsky et al. (US 2005/0035653).
Regarding claim 7, Yokoyama does not disclose that determining the reference point further comprises: estimating the reference point based on a linear extrapolation of two value pairs of the two variables that describe the process of releasing the automated parking brake.  
Godlewsky teaches a method a method for operating an automatic parking brake (see Abstract) comprising determining a reference point based on a variable that describes the process of releasing the automated parking brake (see ¶ 0043), wherein determining the reference point comprises: estimating the reference point based on a linear extrapolation of two value pairs of the two variables that describe the process of releasing the automated parking brake (see ¶¶ 0038-0043, FIG. 4).  
It would have been obvious to use at least two value pairs of the two variables in the method of Yokoyama to reduce the effect of erroneous/outlier sensor data thereby improving the accuracy of determining the reference point.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

June 1, 2022